EXHIBIT NEWS RELEASE For Immediate Release Contact:Pat Lawlor (925) 328-4656 Vice President, Finance/Chief Financial Officer Giga-tronics Announces its First Quarter Earnings and Conference Call on August 4, SAN RAMON, Calif. – July 23, 2009 – Giga-tronics Inc. (Nasdaq: GIGA) will release results for the first quarter of fiscal year 2010 on Tuesday, August 4, 2009, after the close of trading on the Nasdaq Stock Market. Also on Tuesday, August 4, 2009, Giga-tronics will host a conference call at 4:30 p.m.
